                   IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MONTANA
                                                                                   FILED
                                                                                    NOV 2 6 2018
                                BUTTE DIVISION
                                                                                 Clerk, U.S District Court
                                                                                   Drstnct Of Montana
                                                                                          Helena



IN RE BUTTE SCHOOL DISTRICT                    Cause No. CV-14-60-BU-SEH
NO. 1
                                                          ORDER

This document relates to All Actions



      C.S. and McCarvel's Unopposed Motion to Modify Time for Filing Post-

Hearing Findings of Fact, Conclusions of Law and optional Post-Hearing Briefs is

GRANTED.

      The parties shall have up to and including 4:45 p.m. on December 14, 2018,

to file post-hearing proposed findings of fact, conclusions of law and optional post-

hearing briefs. An optional post-hearing response brief may be filed on or before

4:45 p.m. on December 21, 2018.

      Dated this    ),0-i£day of November, 2018.



                                     ~
                                     SAME.
                                           I#add-<
                                               HADDON
                                       United States District Judge




                                                                      Order -- page I of I
